Citation Nr: 0300091	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an earlier effective date prior to May 28, 
1997, for a 20 percent rating for a status post chip 
fracture of the medial malleolus of the left ankle with 
degenerative changes, to include on the basis of clear and 
unmistakable error in a November 1985 rating decision.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1978. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Montgomery, Alabama, (hereinafter RO).  
The action requested by the Board in its February 2001 
remand has been accomplished, and this case is now ready 
for appellate review.   


FINDINGS OF FACT

1.  Service connection was granted for a chip fracture of 
the medial malleolus of the left ankle with degenerative 
joint disease by a November 1985 rating decision; a 
noncompensable rating was assigned.

2.  The veteran was notified of the November 1985 rating 
decision by letter date in that month; he was also 
informed at that time of his appellate rights, including 
his right to representation, but he did not file an 
appeal.  

3.  The veteran filed a claim for an increased rating for 
his service connected left ankle disability that was 
received on May 28, 1997; a 20 percent rating for this 
disability effective from this date was ultimately 
awarded.  

4.  No document received prior to May 28, 1997, can be 
construed as an informal or formal claim for an increased 
rating for the service connected left ankle disability, 
and it is not shown by evidence dated or received prior to 
this date that there was marked limitation of motion in 
the left ankle.  

5.  The November 1985 rating decision did not involve 
incorrect application of the statutory or regulatory 
provisions extant at the time and was the product of a 
reasonable exercise of rating judgment given the relevant 
facts known at the time of this decision; a review of the 
evidence before the RO at the time of this rating decision 
does not compel the conclusion that reasonable minds could 
only agree that entitlement to a 20 percent rating for the 
service-connected left ankle disability was warranted on 
the basis of such evidence.


CONCLUSIONSOF LAW

1.  Clear and unmistakable error was not committed in the 
November 1985 rating decision.  38 C.F.R. § 3.105(a) 
(2002).  

2.  The criteria for an effective date earlier than May 
28, 1997, for a 20 percent rating for a status post chip 
fracture of the medial malleolus of the left ankle with 
degenerative changes are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§  3.102, 3.157, 3.400(o), 4.71a, 
Diagnostic Code (DC) 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claim by a letter 
dated in May 2001, rating decision dated in October 2002 
and supplemental statement of the case dated in October 
2002.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is 
no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the service medical records and VA 
clinical reports, has been obtained by the RO, and there 
is no specific reference to any other pertinent records 
that need to be obtained.  The Board notes that the May 
2001 letter notified the veteran of the type of evidence 
necessary to substantiate the claim.  This letter also 
informed the veteran that is was his duty to supply 
sufficient information to support his claim that clear and 
unmistakable error had been committed in a November 1985 
rating decision.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  As 
such, the Board finds that the development requirements of 
the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will 
consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history 
of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, DC 5271, a 20 percent disability 
evaluation requires marked limitation of motion of the 
ankle.  A 20 percent evaluation is the maximum evaluation 
available under limitation of motion of the ankle.  The 
average normal range of dorsiflexion of the ankle is 0 to 
20 degrees and the average normal range of plantar flexion 
of the ankle is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2002). 

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 
3.105.  Under Russell v. Principi, 3 Vet. App. 310 (1992) 
and Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and 
unmistakable error" in prior rating actions encompasses a 
situation in which the correct facts, as they were known 
at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence 
at the time were incorrectly applied by the adjudicator.  
The error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in prior rating determination must be based on the 
record and law that existed at the time of the rating 
action in question.  Id.

For the purposes of entering this decision, it is 
concluded that the issue of clear and unmistakable error 
has been "properly pleaded."  Fugo v. Brown, 6 Vet. App. 
40 (1993) en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1993).

Unless specifically provided otherwise, the effective date 
of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor. 
38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an award 
of increased compensation "shall be the earliest date as 
of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date 
is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998)

Under certain circumstances, a report of hospitalization 
or examination may be construed as an informal claim to 
reopen.  38 C.F.R. § 3.157.

III.  Factual Background/Analysis

Service medical records reveal that the veteran complained 
of left ankle pain and swelling after playing basketball 
during service.  X-rays revealed a bone chip fracture at 
the medial malleolus of the left ankle.  The impression 
was degenerative joint disease secondary to trauma.  At 
his September 1978 separation examination, there were no 
complaints, findings, or diagnoses of a left ankle 
disability.  A March 1984 VA examination showed no 
complaints, findings, or diagnoses of a left ankle 
fracture disability.  In November 1985, the RO granted 
service connection for bone chip fracture of the left 
ankle with degenerative joint disease of medial malleolus 
and assigned a noncompensable evaluation.  The veteran was 
notified of the November 1985 rating decision by letter 
date in that month.  This letter also informed him of his 
appellate rights, including his right to representation; 
he did not appeal.

In a statement received on May 28, 1997, veteran requested 
an increased rating for his service connected right ankle 
disability.  Private medical records from May 1990 to May 
1997 show that the veteran was seen in June 1990 and April 
1994 complaining of pain in his left ankle.

In a January 1998 private medical record, the veteran's 
physician noted that the veteran had a large loose body in 
the medial joint line under the medial malleolus which 
impinged motion and was severely painful.  Removal was 
suggested.  This physician opined that the veteran would 
have progressive degenerative arthritic changes until it 
was removed.

A January 1998 VA x-ray evaluation of the left ankle 
revealed medial malleolar deformity from old healed 
fracture.  VA records from March to August 1998 reflect 
that the veteran was seen requesting a second opinion 
regarding his left ankle.  He complained of chronic left 
ankle and foot pain.  Evaluation showed tender post tibial 
tendon with weak function.  The impression was post tibial 
tendon dysfunction and he was given arch supports.  Based 
on this evidence, the RO, in a September 1998 rating 
decision, increased the evaluation for the veteran's left 
ankle disability to 10 percent under the provisions of 
Diagnostic Code 5010-5271.

VA medical records from June 1999 to November 1999 reveal 
that the veteran complained of increased left ankle pain 
after a fall in August 1999.  It was noted that his gait 
was not normal and that he favored his left leg.  The 
diagnosis included chronic left ankle pain.  The veteran 
began physical therapy at the VA in early December 1999.  
At the initial assessment evaluation, range of motion 
revealed dorsiflexion to 78 degrees, plantar flexion to 40 
degrees, 5 degrees inversion and eversion on the left.  
Strength in the left foot was 2/5 due to discomfort.  He 
complained of pain.

At a VA examination in mid December 1999, the veteran 
complained of continuous pain in the left ankle which 
increased with standing and walking.  He stated that he 
did not put much pressure on the left leg due to pain and 
weakness.  Evaluation of the left ankle revealed 2+ edema, 
marked tenderness in the medial aspect below the medial 
malleolus, and unsteady gait favoring the left leg.  He 
was not able to stand on his heels or toes.  Range of 
motion of the left ankle included dorsiflexion to 5 
degrees, plantar flexion to 20 degrees, and inability to 
perform inversion or eversion.  The veteran complained of 
moderate pain on range of motion.  X-rays revealed 
evidence of old trauma to the left ankle without acute 
findings.  The diagnoses include chronic left ankle pain, 
limping gait, fall risk, left ankle fracture in 1975 with 
reinjury in 1990 and 1995.  The examiner noted that the 
veteran suffered from continuous pain and complained that 
it interfered with his work as a welder.

A January 2000 physical therapy reassessment noted that 
there was no functional improvement in the left ankle.  
The veteran continued to complain of pain and there was 
decreased strength in the left foot.  In a March 2000 
rating decision, the RO increased the evaluation for the 
veteran's left ankle disability to 20 percent under 
Diagnostic Code 5271 effective from May 28, 1997, on the 
basis of a showing of "marked" limitation of motion in the 
left ankle.  

Turning to an analysis of the veteran's claim, it is his 
contention that the failure to assign a 20 percent rating 
for his service-connected right ankle disability in the 
November 1985 rating decision was the product of clear an 
unmistakable error.  He contends that he was not informed 
of his appellate rights, to include the right to have a 
representative assist him with his claim, following this 
decision.  He also found fault with the manner in which 
the February 1984 VA examination was performed.  

Turning first to the contention that the veteran was not 
properly informed of his appellate rights, the notice that 
accompanied the rating action in question, as indicated 
above, did inform the veteran of his appellate rights, 
including his right to representation.  With regard to the 
contention concerning the propriety of the examination in 
question, the reports from the February 1984 examination 
and a March 1984 addendum indicate that the veteran was 
provided the opportunity to describe his symptomatology 
and that a musculoskeletal examination was conducted.  The 
veteran at time referred to having hair loss and prostate 
problems, but did not reference an ankle disability.  The 
musculoskeletal examination was within normal limits.  As 
such, the Board finds the veteran's assertions with regard 
to the propriety of this examination to be an insufficient 
basis upon which to find clear and unmistakable error. 

As indicated, the evidence used as a basis for increasing 
the rating for the veteran's right ankle disability to 20 
percent was contained in the VA clinical records dated in 
December 1999 that demonstrated marked limitation of ankle 
motion.  This evidence was clearly not of record at the 
time of the November 1985 rating decision, and cannot be 
used a basis for a finding of clear and unmistakable 
error.  Russell, 3 Vet. App. 310 (1992); Damrel, 6 Vet. 
App. at 242 (1994).  A review of the evidence that was of 
record at that time, to include the negative service 
separation examination and the February/March 1984 VA 
examination reports that revealed no symptomatology or 
findings pertaining to the left ankle, clearly does not 
lead to the conclusion that that it is "undebatable" that 
the criteria for a 20 percent rating for the left ankle 
disability were met at that time.  To the contrary, the 
statutory and regulatory provisions, most particularly the 
criteria for rating ankle disabilities codified in the VA 
Schedule for Rating Disabilities, were correctly applied 
by the adjudicator and were the product of reasonable 
rating judgment.  As such, the Board concludes that 
November 1985 rating decision was not the product of clear 
and unmistakable error. 

Having found no clear and unmistakable error, the Board 
also finds no other basis for assigning an effective date 
earlier than May 28, 1997, for a grant of a 20 percent 
rating for the service connected left ankle disability.  
An  increased rating cannot be assigned prior to the date 
that entitlement to the particularly disability rating is 
shown.  38 U.S.C.A. § 5110.  In this case, the first 
definitive evidence showing "marked" limitation of ankle 
motion warranting the assignment of a 20 percent rating 
under DC 5271 is dated in December 1999.  Thus, as review 
of the record reveals no document received prior to May 
28, 1997, that can be construed as an informal or formal 
claim for an increased rating for the service connected 
left ankle disability, an earlier effective date for a 20 
percent for the service connected right ankle disability 
is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 3.400(o). 

ORDER

Entitlement to an earlier effective date prior to May 28, 
1997, for a 20 percent rating for a status post chip 
fracture of the medial malleolus of the left ankle with 
degenerative changes is denied.  

Clear and unmistakable error was not committed in a 
November 1985 rating decision.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

